679 F.2d 380
August J. C. EGLE, Plaintiff-Appellee,v.Ann E. Schraedel EGLE, Defendant-Appellant.
No. 82-3037.
United States Court of Appeals,Fifth Circuit.
June 17, 1982.

Flaxman & Flaxman, Charles Flaxman, Coral Gables, Fla., for defendant-appellant.
Abrams & Abrams, Edward C. Vining, Jr., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the District of the Canal Zone.
Before GEE, GARZA and TATE, Circuit Judges.
PER CURIAM:


1
This appeal of a civil action was taken from a judgment of the United States District Court for the District of the Canal Zone, a court that ceased to exist as of April 1, 1982, pursuant to an international agreement between the Republic of Panama and the United States.  See Panama Canal Treaty, done September 7, 1977, reprinted in 16 Int'l.  Leg.Mat. 1022 (1977), art. XI.  On March 31, 1982, in an unpublished opinion filed in the last hour of the Canal Zone District Court's existence, a divided panel of this court, without the benefit of oral argument, affirmed the district court's judgment.  673 F.2d 1326.  The appellant, Mrs. Egle, has now filed a timely petition for rehearing, which is before us for consideration.


2
If we have jurisdiction to do so, we should consider the matters raised by the motion.  However, in light of the Panama Canal Treaty and the abolition of the United States District Court in the former Canal Zone, we are in doubt whether this court retains jurisdiction to consider the appeal further.  We are also uncertain as to how, if this court is without jurisdiction, this case should be disposed.  Must the case be dismissed, or is there provision for transfer of such a pending case to the Panamanian court of proper jurisdiction?


3
In hope of receiving guidance, we request the litigants to submit supplemental briefs on these issues.  Furthermore, we request the Legal Adviser of the United States Department of State to inform the court, by letter or amicus curiae brief, of the executive branch's opinion on these issues.


4
The clerk of court is instructed to contact the litigants and the Legal Adviser in regard to the establishment of a supplemental briefing schedule.